 

11-

‘¢

2

0 @af;eJ 1 191cr- 0€190- uA Documem 1 Filedi§)@/§§!§QSIBB{H 1 of 6

 

 

§\: 51 ». ."; \,. l DOCL}A”&ENT
11~:1.1.€<§1 R<)Nl CALLY FILED
UNITED STATES DISTRICT COURT 1FKN§#
S?HT*_I?§N__]?YF_T_*?¥_C_T__‘YP_`_F§PY_Y?FI§___ x 1311/\11 1 _11 1 121 MAR 1 9
= ' MiSDEMEANOR
UNITED STATES OF AMERICA 1 INFORMATION
~ V- ~ § 19 Cr.

STEVEN ARCE, . : . '
= 11
Defendant. : § g CRM ' 9 0
z , .§.
_____________________________________ x

RELEVANT ENTITIES AND INDIVIDUALS

 

1. STEVEN ARCE, the defendant, is a former
Supervising Special Officer with the New York City Department of
Homeless Services (“NYC DHS”), where he was employed from in or

about 2000 through 2016. Among other responsibilities, ARCE had

supervisory authority over the budget for his unit.

2. NYC DHS is a city agency that principally
addresses issues of homelessness, including working to prevent.
homelessness before it occurs, reducing street homelessness, and
assisting New Yorkers in transitioning from shelter into
permanent housing. Among other responsibilities, DHS provides
temporary emergency shelter to individuals experiencing
homelessness, NYC DHS employs approximately 2,000 individuals.

3. NYC DHS contains a law enforcement agency, the
Department of Homeless Services Police Department (“DHSPD”),
made up of DHS Police Officers, whose duties include providing

site security services to DHS, including on-site at shelter

.€,,`

§ v

Case 1:19-Cr-00190-UA Document 1 Filed 03/19/19 Page 2 of 6

facilities. Although DHSPD officers perform certain law
enforcement tasks, members of the DHSPD are not authorized to
and do not carry firearms in connection with their DHSPD duties.
Officers with the DHSPD are not issued firearms and are not
required to demonstrate firearm proficiency or qualification as
part of their DHSPD duties and responsibilities.
OVERVIEW

4. Between in Or about 2014 and in or about 2016,
STEVEN ARCE, the defendant, during the course of his employment
with DHS, improperly and corruptly converted, stole, and
misapplied NYC DHS funds, which were held in a bank account or
accounts controlled by New York City, to his personal benefit.
In particular, ARCE utilized NYC DHS contracting processes to
make unauthorized and personal purchases of firearms ammunition
and accessories, not exceeding $1,000.

UNAUTHORIZED PERSONAL PURCHASES

 

5. Employees and officers of DHS primarily have two
methods to make purchases on behalf of, and for the benefit of,
NYC DHS.

a. First, certain NYC DHS employees are issued
purchase cards, or “P-cards,” which are credit cards for which
New York City pays the monthly bills. STEVEN ARCE, the
defendant, was one of the NYC DHS employees who was issued a P-

card during the charged period.

 

rp

Case 1:19-Cr-00190-UA Document 1 Filed 03/19/19 Page 3 of 6

b. Second, NYC DHS employees may make purchases
through the NYC procurement process commonly referred to as
requirements Contracts. Through requirements contracts,
purchases of necessary items and services may be made from
approved vendors, subject to an approval and submission process.
As an NYC DHS employee, ARCE had the authority to make purchases
on behalf of NYC DHS through the use of requirements contracts.

6. During the charged period, STEVEN ARCE, the
defendant, improperly purchases goods using requirements
»
Contracts to obtain, among other things, firearms ammunition,
firearms accessories, and other personal purchases and

accessories, that were for the personal use of ARCE and others

known and unknown.

COUNT ONE
(Bank Theft)

The United States Attorney charges:

7. From in or about 2014 through in or about 2016,
in the Southern District of New York and elsewhere, STEVEN ARCE,
the defendant, and others known and unknown, willfully and
knowingly did take and Carry away, with intent to steal and
purloin, property and money and any thing of value not exceeding
$1,000 in the care, custody, control, management, or possession

of a bank, to wit, ARCE caused New York City funds in the

 

nic

Case 1:19-Cr-00190-UA Document 1 Filed 03/19/19 Page 4 of 6

possession of a bank to be used to make unauthorized, personal
purchases of firearms ammunition and accessories.
(Title 18, United States Code, Section 2113(b).)

FORFE ITURE ALLEGATI ON

 

8. As a result of committing the offense alleged in
Count One of this Information, STEVEN ARCE, the defendant, shall
forfeit to the United States, pursuant to Title 18, United
States Code, Section 981(a)(1)(C) and Title 28, United States
Code, Section 2461(c), any and all property, real and personal,
that constitutes or is derived from proceeds traceable to the
commission of said offense, including but not limited to a sum
of money in United States currency of less than $1,000,
representing the amount of proceeds traceable to the commission
of said offense that the defendant personally obtained.

Substitute Assets Provision

 

9. If any of the above-described forfeitable

property, as a result of any act or omission of the defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a
third person;

c. has been placed beyond the jurisdiction of the Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot

be subdivided without difficulty;

ar'

Case 1:19-Cr-00190-UA Document 1 Filed 03/19/19 Page 5 of 6

it is the intent of the United States, pursuant to Title 21,
United States Code, Section 853(p) and Title 28, United States
Code, Section 2461(c), to seek forfeiture of any other property
of the defendant up to the value of the above forfeitable
property.

(Title 18, United States Code, Section 981;

Title 21, United States Code, Section 853; and
Title 28, United States Code, Section 2461.)

Gnovl/M»~ 353va

GEOFF§EIY § BERMAN&/»D
United States Attorney

,'...

Case 1:19-Cr-00190-UA Document 1 Filed 03/19/19 Page 6 of 6

Form No. UsA-33s-274 (Ed. 9-25-58)

 

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA

V'.

STEVEN ARCE,

Defendant.

 

MISDEMEANOR INFORMATION

 

19 Cr.

(18 U.s.c. § 2113(b).)

GEOFFREY S. BERMAN

 

United States Attorney.

 

 

